Citation Nr: 0919545	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-14  619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.   Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for postoperative 
hemorrhoidectomy.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for ulcerative colitis 
(previously denied as a bowel condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1946 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Veteran was scheduled for a travel Board hearing in 
September 2008, but he failed to report for the hearing.  In 
March 2009, the Veteran's guardian filed a motion to 
reschedule the travel board hearing.  In April 2009, a 
Veterans Law Judge denied the guardian's motion to reschedule 
his hearing as good cause for not being able to attend the 
prior hearing was not shown.  See 38 C.F.R. § 20.704(c) 
(2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The objective medical evidence does not show PTSD 
symptomatology consistent with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting 
names, directions, recent events).

2.  The Veteran's hemorrhoids are not large or thrombotic, or 
irreducible with excessive redundant tissue evidencing 
frequent recurrences.

3.  In a January 1997 rating decision, the RO denied service 
connection for a bowel condition.

4.  Evidence added to the record since January 1997 
concerning the Veteran's ulcerative colitis does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code  9411 (2008).

2. The criteria for a compensable evaluation for 
postoperative hemorrhoidectomy have not been met. 38 U.S.C.A. 
§§  1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2008).

3.  The rating decision in January 1997 that denied 
entitlement to service connection for bowel condition is 
final.  38 U.S.C.A. § 7105 (West 2002).

4.  Additional evidence received since the January 1997 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
ulcerative colitis have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to the new and material evidence claim, the RO 
provided the appellant pre-adjudication notice by letters 
dated in March 2006.  Furthermore, the specific evidence 
needed to reopen claims, as is required by Kent v. Nicholson, 
20 Vet. App. 1 (2006), was provided in the March 2006 letter 
to the Veteran.  

With regard to the increased rating claims, a March 2006 
notice letter advised the Veteran what the evidence needed to 
show that his PTSD and hemorrhoid disabilities had increased 
in severity.  The notice letters described the types of 
medical and lay evidence that the Veteran may submit that are 
relevant to establishing entitlement to increased 
compensation.  Additionally, a June 2008 notice letter in 
particular conforms to the additional notice requirements for 
increased rating claims set forth in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The Veteran was also provided with 
notice of the information and evidence needed to establish an 
effective date in a March 2006 notice letter.  The claim was 
last readjudicated in July 2008, curing any timing 
deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Based on the above, no additional development is required 
with respect to the duty to notify under the VCAA.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issue on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service medical records, 
including private and VA outpatient treatment records from 
the facilities identified by the Veteran.  

VCAA also requires VA to assist the claimant by providing a 
medical examination when such is necessary to make a decision 
on the claim.  The Veteran has been afforded appropriate VA 
medical examinations in support of his claims for increased 
ratings.  The Veteran has not asserted, and the file does not 
show, that his service-connected symptoms have become more 
severe since he underwent the examinations.   In a July 2008 
VA Form 646, the Veteran's representative has argued that the 
Veteran should be afforded an examination with regard to his 
ulcerative colitis claim.  However, the Board notes that 
solicitation of a medical opinion is not required in a claim 
to reopen until new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).   

Based on the foregoing, VA satisfied its duties to the 
Veteran under the VCAA.

Increased Rating Claims

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.   
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may also 
be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
generally 38 U.S.C.A. § 5110(b)(2).

PTSD

The Veteran filed his current claim for an increased rating 
for his service-connected PTSD in March 2006.  Throughout the 
rating period on appeal, a 10 percent evaluation has been in 
effect for the Veteran's PTSD, pursuant to Diagnostic Code 
9411.  Under this code section, a 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Veteran was afforded a VA examination in May 2006.  He 
reported that his sleep was still difficult and that he had 
nightmares two to three times a week related to ongoing 
events in Iraq.  He stated that he slept about 8 to 10 hours 
per night and that he felt pretty good in the morning.  He 
denied any crying spells, but he did acknowledge that he 
cried about movies and about things that he sees on TV.  He 
reported that he was very upset by the stroke that he had 
suffered years ago and another potential stroke.  He denied 
suicidal feelings.  He reported that he did not enjoy things 
very much but he did enjoy seeing his grandchildren.  He 
stated that he was not irritable with his friends and that 
most of his conflicts were with his wife.  He belonged to 
some clubs but did not attend meetings as much as he used did 
in the past.  He stated that most of the things from Vietnam 
did not bother him any more.  If he did have thoughts of 
Vietnam, it was mostly at night.  He tried to stay busy 
during the day that seems to work out for him.  Sometimes 
loud, unexpected noises caused him to jump.  He indicated 
that he can perform all the activities of daily living, 
including driving and shopping.  

Mental status examination revealed that he spoke with a goal-
directed manner.  His affects were fully ranged.  There were 
no soft signs of psychosis, any frank delusions or 
hallucinatory experiences.  His speech was normal in rate and 
volume.  He used language abstractly.  Cause and affect 
thinking was maintained.  There was no suicidal or homicidal 
ideation.  He oriented to time, place and person.  His recent 
and remote memory was grossly intact and his judgment seemed 
adequate for the situation.

The examiner commented that the Veteran's current 
presentation would not fulfill the diagnosis of PTSD.  The 
diagnosis was psychological factors affecting physical 
illness.  A global assessment of functioning (GAF) score of 
62 was assigned which was related to the psychological 
factors affecting physical illness.   

VA medical treatment records dated in 2007 show that the 
Veteran was seen with reports of depression which was noted 
to be due to his extensive medical history.  The reports did 
not show treatment for PTSD.  In those reports he denied 
suicidal and homicidal ideation, though a June 2007 record 
did indicate anger management problems.  Specifically, he 
would have "outbursts" directed at his wife.  Such episodes 
were believed to be caused by the Veteran's history of a 
cerebrovascular accident and not to the service-connected 
PTSD.  Severe depression was also noted in the clinical 
reports.  

The Veteran was afforded another VA examination in March 
2008.  He reported that he was hospitalized in February 2007, 
secondary to a heart attack.  This medical problem was 
superimposed on his left hemiparesis which occurred in 1995.  
The Veteran had a balance problem and walked very slowly.  He 
reported multiple falls daily.  He indicated that had some 
psychiatric symptoms since his last examination.  He 
indicated that he continued to be depressed, which the 
examiner attributed to his poor physical functioning 
secondary to medical problems.  He continued to report that 
he had some nightmares related to his experiences in Vietnam.  
He had not been in any psychiatric treatment since his last 
evaluation.  There was no history of assaults or suicide 
attempts.  

On mental status examination, there did not appear to be any 
impairment in thought processes, although the Veteran did 
have great difficulty with communication.  The examiner did 
not know if this was related to his hemiparesis.  There was 
no evidence of delusions or hallucinations.  His eye contact 
was good.  There were no suicidal or homicidal thoughts, 
ideations, plans, or intent at the present time.  He was 
marginally able to maintain his personal hygiene, limited by 
his left-sided paresis.  He was oriented to person, place and 
time.  There was no evidence of obsessive or ritualistic 
behavior.  His rate of speech was slow and the flow of speech 
was somewhat halting.  He did not report any panic attacks.  
He was depressed and this appeared to be secondary to his 
heart attack.  There was no evidence of impulse control 
impairment.  He reported that except for a rare nightmare, he 
was sleeping pretty well and feeling rested when he wakes up.  

The examiner felt that the Veteran would not meet the 
criteria for PTSD at the present time.  He stated that the 
Veteran did have some residual symptoms such as nightmares 
and intrusive thoughts, but the PTSD was not causing any 
numbing or hyperarousal symptoms.  It was concluded that the 
there not sufficient symptoms to really meet the criteria for 
active PTSD.  The diagnoses were PTSD, in partial remission, 
and depression, not otherwise specified.  A GAF score of 65 
was assigned.  

Having carefully considered all the evidence of record in 
light of the pertinent laws and regulations, the Board finds 
that a rating in excess of 10 percent is not warranted for 
any portion of the rating period on appeal.  In sum, VA 
examiners in 2006 and 2008 have concluded that the Veteran's 
currently symptomatolgy do not meet the criteria for a 
diagnosis of PTSD, although he did still exhibit some 
intrusive thoughts and nightmares.  As such, clearly an 
evaluation in excess of 10 percent would not be warranted as 
the evidence does not show PTSD symptomatology consistent 
with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events) so as to warrant an increased 30 percent rating.  38 
C.F.R. § 4.130.  Again, the most severe symptoms, which 
appear to involve temper control issues, have been attributed 
to a cause of than the service-connected PTSD.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Postoperative Hemorrhoidectomy

The Veteran filed his current claim for an increased rating 
for his service-connected hemorrhoid disorder in March 2006.  
Throughout the rating period on appeal, a noncompensable 
evaluation has been in effect.

External or internal hemorrhoids are rated pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable 
evaluation is assigned for milder or moderate hemorrhoids; a 
10 percent rating is assigned for large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences; and a 20 percent evaluation 
is assigned for hemorrhoids with persistent bleeding and with 
secondary anemia or with fissures.

The Veteran underwent a VA examination in May 2006.  He 
indicated that he underwent an infrared coagulation of his 
hemorrhoids in March 2001 and that since that time, his 
hemorrhoids problems had improved.  Since then he had only 
occasionally noted rectal bleeding and occasional itching.  
Over the last 3 years he had not required any specific 
medication or any other type of therapy or his hemorrhoids.  
Currently, he was not using any type bulking agent or any 
creams or ointments for treatment of his hemorrhoids.  Rectal 
examination revealed the presence of grade 1 external 
hemorrhoids as well as grade 1 internal hemorrhoids.  
Otherwise, the anal canal was within normal limits with a 
normal sphincter tone.  The rectal vault was found to be 
normal.  The stool was brown and hemoccult was negative.  No 
other medical evidence of record references hemorrhoid 
findings or symptomatology.  

Based on the above, the evidence of record does not support 
the assignment of a compensable evaluation for hemorrhoids.  
The VA examination did not show the presence of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  Thus, the Veteran's 
hemorrhoid disability does not meet the criteria for a 
compensable rating.

Overall, the evidence does not support a compensable 
evaluation for postoperative hemorrhoidectomy, and the claim 
must be denied.  38 C.F.R. § 4.3.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. Id. 
at 115-116. When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
PTSD and hemorrhoids, but the medical evidence reflects that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the veteran's disorder. 
Moreover, the evidence does not demonstrate other related 
factors.  The veteran has not required frequent 
hospitalization due to the service-connected disorders in 
question.  Moreover, marked interference with employment has 
not been shown. In the absence of any additional factors, the 
RO's failure to consider or to refer this issue for 
consideration of an extraschedular rating was not 
prejudicial.

Petition to Reopen Previously Denied Claim

The Veteran's claim of entitlement to service connection for 
a "bowel condition" was denied by a January 1997 rating 
decision.  As there was no timely appeal, the RO's January 
1997 denial of service connection is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  Although now 
characterized as ulcerative colitis, the Board finds that 
such disability was a component of the prior denial and does 
not constitute a new factual basis for a separate claim under 
Boggs v. Peake, 520 F.3d 1330 (2008).  

Given the above, the appropriate inquiry is whether new and 
material evidence has been received to reopen the previously 
denied claim.  

The present claim was initiated by the Veteran in March 2006.  
The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, this is 
where the Board's analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1997 RO 
final decision consisted of the Veteran's service treatment 
records and post-service medical treatment records.  

The service treatment records showed treatment for a peptic 
and duodenal ulcer in 1954, with associated stomach pain, 
nausea, and vomiting.  The onset of the ulcer was noted to be 
April 1953.  Treatment for gastrointestinal symptoms was also 
shown on multiple occasions in 1956. The remainder of the in-
service records were silent as to gastrointestinal complaints 
or treatment, and in-service physical examinations showed 
normal findings.  In a post-service VA examination in April 
1986, the Veteran reported in-service treatment for an 
ulcerated colon in 1966.  After an objective evaluation, the 
examiner found insufficient evidence to diagnosis an ulcer or 
ulcer-related residuals.  No other gastrointestinal 
disability was diagnosed and the Veteran in fact denied any 
disability at that time.  

Based on the above, the Veteran's claim of entitlement to 
service connection for a bowel condition was denied in 
January 1997.  Specifically, the RO concluded that there was 
no evidence of a chronic bowel condition that was either 
incurred in or caused by service. 

The evidence received since the RO's January 1997 rating 
decision consists of VA and private medical treatment 
records.  The additional medical records show that the 
Veteran has received treatment for left-sided diverticulosis.  
Furthermore, in an April 2006 statement, the Veteran reported 
that he was treated in-service for an ulcerated colon.  

The Board finds that the items identified hereinabove are 
"new" evidence in the sense that they were not before the RO 
in January 1997.  The new items of evidence, however, are not 
"material" because nothing therein shows the Veteran suffered 
a bowel disorder in service or has a current bowel disorder 
attributable to military service, the lack of which led the 
claim to be originally denied.

The Veteran's assertions of having been treated for a bowel 
disorder in service are indistinguishable from those he 
claimed in connection with the original denial and are 
accordingly cumulative and redundant of statements reviewed 
by the RO in the course of the previously denied claim.  They 
are accordingly neither new nor material.

As new and material evidence has not been received, the claim 
for service connection for ulcerative colitis (previously 
denied as bowel condition) is not reopened.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


ORDER

Entitlement to an evaluation greater than 10 percent for PTSD 
is denied.

Entitlement to a compensable evaluation for postoperative 
hemorrhoidectomy is denied.

New and material evidence having not been received, the 
application to reopen the claim of service connection for 
ulcerative colitis (formerly denied as bowel condition) is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


